UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7283



AUDELY SKYERS,

                                              Plaintiff - Appellant,

          versus


RUSTY BALTIMORE;     BALTIMORE   BOND   COMPANY;
PHILIP BALTIMORE,

                                              Defendants- Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
99-2345-PJM)


Submitted:   December 16, 1999           Decided:    December 22, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Audely Skyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Audely Skyers appeals from the district court’s order denying

his motion to reconsider the dismissal of his diversity action. We

find that the district court lacked subject matter jurisdiction

over this action for breach of contract. Skyers’ complaint only set

forth a claim that, if true, would entitle him to $4500 plus pre-

judgment interest.     See Saval v. BL Ltd., 710 F.2d 1027, 1033-34

(4th Cir. 1983) (noting that under Maryland law, punitive damages

are not available on breach of contract claims absent a showing of

actual malice).      Because Skyers failed to allege any facts or

claims supporting damages of at least $75,000, the district court

lacked subject matter jurisdiction.    See 28 U.S.C.A. § 1332 (West

Supp. 1999); see also Packard v. Provident Nat’l Bank, 994 F.2d

1039, 1045-46 (3d Cir. 1993) (“when it appears to a legal certainty

that the plaintiff was never entitled to recover the jurisdictional

amount, the case must be dismissed.”) (citing St. Paul Mercury In-

demnity Co. v. Red Cab Co., 303 U.S. 283, 289-90 (1938)).   Accord-

ingly, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                                  2